DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on September 14, 2020.

Drawings
The drawings were received on September 14, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 4 recites the broad recitation “the hull (22) comprises a support element (16) or raised element (27), and the claim also recites “preferably said support element (16) or raised element (27) obtaining at least one backrest or a chaise longue for the helmsman (51)” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the broad recitation “said support element (16) or raised element (27)”, and the claim also recites “preferably a pillow (28)” and “preferably said support element (16) or raised element (27) being made of a rigid material or at least partly by an inflatable air chamber” which are the narrower statements of the range/limitation.
Claim 8 discloses the term “multitasking” in quotation marks, which renders the term indefinite.
Claim 9 recites the broad recitation “said raised element”, and the claim also recites “preferably a pillow (28)” and “preferably said support element (16) or raised element (27) obtaining at least one backrest or a chaise longue for the helmsman (51)” which are the narrower statements of the range/limitation.
Claim 10 depends from claim 8 and is thus also rendered indefinite.
Regarding claim 12, the phrase "such as" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "for example" in lines 8 and 10 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross   (US 5,377,607).
Ross discloses the same sailboat as claimed, as shown in Figures 1-19, which is comprised of a sail board or hull, defined as Part #12, which extends in a longitudinal direction, as shown in Figures 4-5, with a lower surface, as shown in Figure 4, that is configured to be partly or fully submerged in water, an upper surface or deck surface, defined as Part #38, that is configured to accommodate at least one user or person in a substantially lying down position, as shown in Figure 2, left and right side rails or edges that extend along said sail board or hull in said longitudinal direction, as shown in  Figure 4, a sail, defined as Part #116, which is rotatable by said user or person with respect to said sail board or hull around a vertical axis, as shown in Figure 5, a support or step, defined as Part #82, which is fastened to said upper surface or deck surface of said sail board or hull in order to support said sail in a raised position, as shown in Figure 14, a mast, defined as Part #56, to which said sail is fully or partly fixed, said mast being engaged in said support or step when directly fixed to said sail board or hull, as shown in Figure 14, and a support element or seat system, defined as Part #14, which is connected to said upper surface or deck surface and is positioned in proximity to a stern of said sail board or hull, as shown in Figure 4, where said support or step is shaped in a manner so as to maintain a point of rotation of said sail raised with respect to said upper surface or deck surface of said sail board or hull so that said user or person can be positioned between said upper surface or deck surface and said point of rotation, as shown in Figure 4.  Rails or gripping elements, defined as Part #19, are also .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Martino (US 10,093,397).
Ross, as set forth above, discloses all of the features claimed except for the use of first and second cutouts or ansa lunata which extend along a transverse axis of said sail board or hull.
Martino discloses a buoyant body board, as shown in Figure 5, which includes a body board, defined as Part #10, with a top rider surface, defined as Part #12, a bottom submerged surface, defined as Part #13, a left side cutout, defined as Part #26, and a 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a board with left and right side cutouts or ansa lunata, as taught by Martino, in combination with the sailboat as disclosed by Ross for the purpose of providing a sailboat with a hull having side cutouts to facilitate paddling of said sailboat.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Ebrahimi (US 9,908,591).
Ross, as set forth above, discloses all of the features claimed except for the use of a floating platform for releasably connecting with a plurality of sailboats.
Ebrahimi discloses a hull assembly or floating platform, as shown in Figures 1-9, which can be formed into a substantially circular shape, as shown in Figure 7, to which a plurality of paddleboards, each defined as Part #300, are fixed or connected.  Said hull assembly or floating platform is further comprised of mooring means with at least one mooring ring, defined as Part #90B, that is fixed to said floating platform, as shown in Figure 2, and gripping means, defined as Part #320, being comprised of one or more grips or handles.  Said hull assembly facilitates access to a plurality of paddleboards for use in a variety of activities, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a hull assembly or floating platform with a plurality of board watercraft, as taught by Ebrahimi, in combination with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




February 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617